DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto et al. (US 4905748) in view of Materne et al. (US 6306949).
Regarding claim 1, Kukimoto discloses a pneumatic tire comprising a tread region with tread surface and a sidewall region (see Fig. 16, 24a,b, claim 1); the tread comprising a plurality of main groove in the tire circumferential direction (see circumferential grooves 4). In the embodiments of Fig. 24a,b and 25a, Kukimoto discloses configuring the widths of the grooves such that the outside side grooves have smaller widths than the inner side grooves. Kukimoto also discloses configuring the negative ratio to be 5-30% on the outer side and the negative ratio on the inner side to be 10 to 40% (col 10, lines 21-29; Table 1)--thus, the total groove area on the inboard side is larger than the total groove area on the outboard side.
Kukimoto does not expressly recite an "indicator region" that indicates mounting direction; however, Kukimoto does discuss the intended mounting direction of the tire (see Fig. 24a,b, discussed above) and Examiner takes Official Notice that is extremely well known and conventional to provide an indication marking on the tire sidewall to denote intended mounting direction for asymmetric tires.
Kukimoto is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Kukimoto with the tread rubber composition taught by Materne in order to attain improved wear performance while maintaining wet traction and rolling resistance properties (col 16, lines 14-18).
Regarding claim 2, the embodiment of Fig. 24a/24b shows the groove widths of the circumferential grooves as increasing in size from the outboard to inboard side of the tire.
Regarding claims 8 and 9, Kukimoto discloses embodiments where there are three grooves and four grooves on the tread (see Fig. 32, Fig. 24)--it is also noted that the claim does not appear to restrict the main grooves to only three or only four. As to the void ratio, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the void ratio as 30 to 40% since Kukimoto discloses configuring the negative ratio to be 5-30% on the outer side and the negative ratio on the inner side to be 10 to 40% (col 10, lines 21-29), said ranges overlapping the claimed range. Examiner notes that the void ratio between the two groove ends in Kukimoto would be the average of the inner and outer sides (i.e., if the inner is 30% and outer is 40%, then the tread as a whole would have a void ratio of 35%). One would have been motivated to control the water discharge performance and wear resistive performance (col 10, lines 20-29).
Regarding claim 10, Materne discloses the tread rubber as having a Shore A hardness of 67-70 (Table 2).

Claims 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto et al. (US 4905748) in view of Materne et al. (US 6306949) as applied to claim 1 above, and further in view of Feider (US 20090090444).
Regarding claims 3 and 5, Kukimoto discloses a plurality of land portions (see Figs.) but does not disclose that the outboardmost land has greater width than the other land portions. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outboardmost land as widest since Feider, similarly directed towards an asymmetric tread, teaches that it is preferable for the outboardmost rib to be the widest rib ([0040]) so that the stiffness gradient is higher on the outer side ([0043]). As to claim 5, Kukimoto further teaches that the width of the outside shoulder rib is greater than the width of the inside shoulder rib ([0040]). 
Regarding claims 6 and 7, Kukimoto discloses embodiments where there are three grooves and four grooves on the tread (see Fig. 32, Fig. 24). Further, Feider states that there are preferably four to seven ribs ([0040])--there must be three grooves for four ribs, four grooves for five ribs. Kukimoto does not disclose the percentage of area for the outboardmost rib; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outboardmost rib with area of 20 to 25% (four grooves, clm 6) or 25 to 30% (three grooves, clm 7) since Feider, similarly directed towards an asymmetric tread, teaches that it is preferable for the outboardmost rib to be the widest rib and have a rib width ratio of about 1.2 to 1.8 times the width of the inner rib ([0040, see Table)--thus, the outboardmost rib is slightly larger than the other ribs and yielding a range of ratios which overlap the claimed range. For example, a rib width of 1.2 for the outboardmost and 1.0 for the other three or four ribs would yield an area percentage of about 28% for three ribs (1.2/[1.2+1+1+1]) or 23% for four ribs (1.2/[1.2+1+1+1+1]). One would have been motivated to optimize the stiffness gradient so as to be higher on the outside as taught by Feider ([0043]). 

Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (JP2004-090769, with English machine translation) in view of Materne et al. (US 6306949).
Regarding claim 1, Tomita discloses a pneumatic tire comprising a tread region with tread surface (see Figs. 1-2); the tread comprising a plurality of main groove in the tire circumferential direction (see circumferential grooves 2). As clearly illustrated in Figs. 1 and 3, there are two circumferential grooves on the inner side (left) and one circumferential groove on the outer side (right)--thus, the total area of the main grooves arranged on the inner side is greater than the total area of main grooves arranged on the outer side.
Tomita does not expressly recite an "indicator region" or "sidewall region" that indicates mounting direction; however, Tomita does discuss the intended mounting direction of the tire (abstract, lines 43-48) and Examiner takes Official Notice that is extremely well known and conventional to provide an indication marking on the tire sidewall to denote intended mounting direction for asymmetric tires.
Tomita is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Tomita with the tread rubber composition taught by Materne in order to attain improved wear performance while maintaining wet traction and rolling resistance properties (col 16, lines 14-18).
Regarding claims 3-5, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outboard land as wider and the inboard land as narrower than the other land portions since, in Figs. 1 and 3, Tomita clearly illustrates the inboardmost 
Regarding claim 10, Materne discloses the tread rubber as having a Shore A hardness of 67-70 (Table 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749